Citation Nr: 0618478	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to May 1969.  
The veteran died in August 1997.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin that denied service connection for the 
cause of the veteran's death.  The appellant filed a timely 
appeal of this decision to the Board. 


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1997 at the age of 50; the 
immediate cause of the veteran's death as shown on the death 
certificate was renal cell carcinoma with metastases; no 
other conditions were identified as significant in 
contributing to the veteran's death; an autopsy was not 
performed.

2.  At the time of the veteran's death, the veteran was 
service-connected for bronchial asthma, evaluated as 10 
percent disabling.

3.  The evidence does not show that the veteran's renal cell 
carcinoma had its onset during service, or that this disorder 
was otherwise related to a disease or injury of service 
origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.



CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in October 
2001, January 2004, and April 2006, provided the appellant 
with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  By way of these letters, the 
appellant was furnished notice of the types of evidence 
needed in order to substantiate her claim, as well as the 
types of evidence VA would assist her in obtaining.  The 
appellant was also encouraged to send evidence relevant to 
her claims to VA.  

By way of a February 2003 rating decision, a March 2004 
Statement of the Case, and September and December 2005, and 
January 2006 Supplemental Statements of the Case, the RO 
advised the appellant and her representative of the basic law 
and regulations governing her claim, and the basis for the 
denial of her claim.  These documents, as well as the RO's 
VCAA and development letters, also specifically informed the 
appellant of the cumulative information and evidence 
previously provided to VA, or obtained by VA on her behalf.

In the present case, the Board notes that VA provided full 
and adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the appellant and her 
representative had time to consider the content of the notice 
and respond with any additional evidence or information 
relevant to the claim.  Based on the above, the Board 
concludes that any defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the appellant.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of copies of the veteran's service 
medical records, service personnel records, death 
certificate, post-service VA and private medical treatment 
records, responses from the National Personnel Records Center 
and the Navy Environmental Health Center to inquiries 
regarding possible exposure to Agent Orange, ionizing 
radiation, and asbestos, and lay and other statements in 
support of the claim. 

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation (DIC).  38 U.S.C.A. 
§ 1310 (West 2002).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on August [redacted], 1997 at the age of 50.  The immediate 
cause of the veteran's death as shown on the death 
certificate was renal cell carcinoma with metastases.  No 
other conditions were identified as significant in 
contributing to the veteran's death and an autopsy was not 
performed.  At the time of the veteran's death, the veteran 
was service-connected for bronchial asthma, evaluated as 10 
percent disabling.

The appellant does not contend, and the evidence does not 
establish, that the veteran had renal cell carcinoma in 
service or within one year of service.  Instead, the 
appellant argues that the veteran may have been exposed to 
Agent Orange, asbestos, and/or ionizing radiation in service 
and that one of these toxins may have caused his cancer.  

With respect to Agent Orange exposure, the Board notes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to Agent Orange during 
that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  And if 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, will be established even 
though there is no record of such disease during service.  
Id.; 38 C.F.R. § 3.309(e).  

In this case, however, the evidence does not indicate that 
the veteran had a disease associated with exposure to an 
herbicide agent.  Renal cell carcinoma is not a disease 
warranting presumed service connection under 38 C.F.R. 
§ 3.309(e).  Nor does the evidence establish that the veteran 
"served in the Republic of Vietnam" for purposes of 
presumptive Agent Orange exposure.  In this regard, the Board 
notes that the veteran served aboard the U.S.S. Excel (MSO 
439) while in the service, and that the U.S.S. Excel was 
deployed in the official waters of the Republic of Vietnam 
during the veteran's time aboard.  The record does not 
reflect, however, that the veteran actually set foot in 
Vietnam, which according to applicable regulations and VA 
General Counsel precedential opinions, he must have done in 
order to fall within the definition of "service in 
Vietnam."  See 38 U.S.C.A. § 101(29)(A), 7104(c); 38 C.F.R. 
§ 3.307(a)(6)(iii), 3.313(a); VAOPGCPREC 27-97, 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994).    

And, apart from the presumption, there is no indication in 
the record, either in the veteran's service records or his 
post-service medical records, that the veteran was exposed to 
Agent Orange, or that Agent Orange otherwise caused the 
veteran's death from renal cell carcinoma.  

For claims involving radiation exposure, there are two 
mechanisms for establishing service connection, in addition 
to the standard methods of service connection for non-
radiation cases.  38 U.S.C.A. 1112(c) and § 38 C.F.R. 
§ 3.3111; see also McGuire v. West, 11 Vet. App.  274, 277 
(1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996); aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  The 
first, set forth in 38 C.F.R. § 3.309(d), creates a 
presumption that certain diseases, are service-connected if 
manifested in veterans that engaged in one of several 
radiation-risk activities, to include the occupation of 
Hiroshima or Nagasaki, Japan, between August 6, 1945 and July 
1, 1946.  38 C.F.R. § 3.309(d).  The other, set out in 
38 C.F.R. § 3.3111, establishes special procedures that VA 
must follow to develop a claim for in-service radiation 
exposure if the claimed disability falls among a list of 
"radiogenic diseases."  See 38 C.F.R. § 3.311(b)(2)(iv) 
(2005).  Renal cancer is not among the cancers included in 
the 38 C.F.R. § 3.309(d) presumption, but is considered a 
radiogenic disease for VA purposes under 38 C.F.R. § 3.311.  

According to 38 C.F.R. § 3.311(a)(1), in all claims in which 
it is established that a radiogenic disease first became 
manifest after service and was not manifest to a compensable 
degree within any applicable presumptive period as specified 
in 38 C.F.R. §§ 3.307 or 3.309, and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) 
(2005).  For claims involving veterans who participated in 
the occupation of Hiroshima and Nagasaki, or who participated 
in atmospheric weapons testing, dose data will be requested 
from the Department of Defense.  38 C.F.R. § 3.311(2).  For 
claims involving radiation exposure not based on atmospheric 
nuclear weapons test participation or on the occupation of 
Hiroshima or Nagasaki, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  All such records will then be forwarded to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2005).

Here, the record indicates that the veteran died of renal 
cancer in 1997.  As such, the RO requested records from the 
National Personnel Records Center and the Navy Environmental 
Health Center in order to determine whether the veteran was 
exposed to ionizing radiation in service and, if so, to 
assess the size and nature of the radiation dose or doses.  
In January 2004, the National Personnel Records Center 
responded that they had no documents or records of exposure 
to radiation regarding the veteran in their records.  In 
January 2004, the Navy Environmental Health Center responded 
that a review of their exposure registry by name, service 
number and social security number revealed no reports of 
occupational exposure to ionizing radiation pertaining to the 
veteran.  

Based on the foregoing, the Board concludes that the evidence 
does not support a conclusion that the veteran was exposed to 
ionizing radiation in service.  As such, his death from renal 
cancer cannot be attributed to this cause.

And there is no indication in the record, either in the 
veteran's service records or his post-service medical 
records, that the veteran was exposed to ionizing radiation, 
or that ionizing radiation otherwise caused the veteran's 
death from renal cell carcinoma. 

Finally, with regard to asbestos exposure, the Board notes 
that the veteran was a seaman in the Navy and served aboard 
the USS Excel in the service.  The Board further observes 
that the ships used by the Navy during the veteran's period 
of service generally contained asbestos.  And VA has also 
recognized that high exposure to asbestos and a high 
prevalence of disease have been found in insulation and 
shipyard workers.  

There is no indication in the record, however, that the 
veteran was in fact exposed to asbestos during his service in 
the Navy.  Documents in the veteran's claims file indicate 
that the veteran worked as a radarman aboard ship, but do not 
indicate direct contact or exposure to asbestos.  And the 
record does not otherwise indicate that the veteran's death 
from renal cell carcinoma was caused by any such exposure.   

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
military service, to include exposure to Agent Orange, 
asbestos, or ionizing radiation.  As noted above, service 
connection will be granted to a veteran that develops cancer 
in service or within one year of service.  38 C.F.R. § 3.303, 
3.307, 3.309.  Here, the evidence does not show that the 
veteran was found to have renal cancer in service or within 
one year after service.  And the evidence of record does not 
support that the veteran was exposed to Agent Orange, 
asbestos, or ionizing radiation in order to support a 
presumption of service connection based on exposure to one of 
these toxins.  And, while the record does indicate that the 
veteran suffered from bronchial asthma in service, and 
various other conditions after service, the record does not 
indicate that any other disease or injury of service origin 
caused the veteran's death by renal cell carcinoma.

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


